

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.


2007 EQUITY INCENTIVE PLAN




1.
Purposes of the Plan. The purposes of this Plan are: to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to Employees, Directors and Consultants, and to promote the
success of the Company's business. The Plan permits the grant of Incentive Stock
Options, Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance Units and Performance Shares. The
Administrator may only award or grant those Awards that either comply with the
applicable requirements of Code Section 409A, or do not result in the deferral
of compensation within the meaning of Code Section 409A.

 
2.
Definitions. As used herein, the following definitions will apply:

 
“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4.


“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.


“Award” means, individually or collectively, a grant under the Plan of Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares.


“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.


“Board” means the Board of Directors of the Company.


“Change in Control” means the occurrence of any of the following events:


(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; provided however, that for
purposes of this subsection (i) any acquisition of securities directly from the
Company shall not constitute a Change in Control; or
 
 
 

--------------------------------------------------------------------------------

 

 
(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;


(iii)   A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or


(iv)   The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code herein will be a reference to any successor or amended
section of the Code.


“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 hereof.


“Common Stock” means the common stock of the Company.


“Company” means China Security & Surveillance Technology, Inc., a Delaware
corporation, or any successor thereto.


“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity.


“Director” means a member of the Board.


“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided that in the case of Awards other than ISOs, the
Administrator in its discretion may determine whether a permanent and total
disability exists in accordance with uniform and non-discriminatory standards
adopted by the Administrator from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director's fee by the Company will be sufficient to
constitute "employment" by the Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:


(i)     If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or the Nasdaq SmallCap Market of the Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;


(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or


(iii)   In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.


“Fiscal Year” means the fiscal year of the Company.


“Grant Date” means, for all purposes, the date on which the Administrator makes
the determination granting such Award, or such other later date as is determined
by the Administrator. Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.


“ISO” means an Option that by its terms qualifies and is otherwise intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.


“NSO” means an Option that by its terms does not qualify or is not intended to
qualify as an ISO.


“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


“Option” means a stock option granted pursuant to the Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
“Optioned Stock” means the Common Stock subject to an Award.


“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


“Participant” means the holder of an outstanding Award.


“Performance Share” means an Award denominated in Shares which may be earned in
whole or in part upon attainment of performance goals or other vesting criteria
as the Administrator may determine pursuant to Section 10.


“Performance Unit” means an Award which may be earned in whole or in part upon
attainment of performance goals or other vesting criteria as the Administrator
may determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 10.


“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.


“Plan” means this 2007 Equity Incentive Plan.


“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7.


“Restricted Stock Unit” means a bookkeeping entry representing an amount equal
to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.


“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.


“Section 16(b)” means Section 16(b) of the Exchange Act.


“Service Provider” means an Employee, Director or Consultant.


“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13.


“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
 
 
4

--------------------------------------------------------------------------------

 
 
“Subsidiary” means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.


“Ten Percent Owner” means any Service Provider who is, on the grant date of an
ISO, the owner of Shares (determined with application of ownership attribution
rules of Code Section 424(d)) possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries.


3.
Stock Subject to the Plan.




 
(a)
Stock Subject to the Plan. Subject to the provisions of Section 13, the maximum
aggregate number of Shares that may be issued under the Plan under the Plan is
eight million (8,000,000) Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.




 
(b)
Lapsed Awards. If an Award expires or becomes unexercisable without having been
exercised in full or, with respect to Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units, is forfeited in whole or in part to the
Company, the unpurchased Shares (or for Awards other than Options and SARs, the
forfeited or unissued Shares) which were subject to the Award will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to SARs, only Shares actually issued pursuant to an
SAR will cease to be available under the Plan; all remaining Shares subject to
the SARs will remain available for future grant or sale under the Plan (unless
the Plan has terminated). Shares that have actually been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if Shares issued
pursuant to Awards of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units are forfeited to the Company, such Shares will
become available for future grant under the Plan. Shares withheld by the Company
to pay the exercise price of an Award or used to satisfy tax withholding
obligations with respect to an Award will become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan.




 
(c)
Limitations

(i)     Subject to the provisions of Section 13, not more than an aggregate of
8,000,000 Shares shall be available for issuance pursuant to grants of
Restricted Stock under the Plan.


(ii)    Subject to the provisions of Section 13, not more than 2,500,000 Shares
(or for Awards denominated in cash, the Fair Market Value of 2,500,000 Shares on
the Grant Date), may be made subject to Awards under the Plan to any individual
Participant in the aggregate in any one fiscal year of the Company, such
limitation to be applied in a manner consistent with the requirements of, and
only to the extent required for compliance with, the exclusion from the
limitation on deductibility of compensation under Code Section 162(m).
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)   Subject to the provisions of Section 13, to the extent consistent with
Section 424 of the Code, not more than an aggregate of 8,000,000 Shares may be
issued under ISOs.
 

 
(d)
Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

 
4. 
Administration of the Plan.

 

 
(a)
Procedure. The Plan shall be administered by the Board or a committee or
committees (including subcommittees) appointed by, and consisting of two or more
members of, the Board. If and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, the Board shall consider in
selecting the Plan Administrator and the membership of any committee acting as
Plan Administrator the provisions regarding (a) “outside directors” as
contemplated by Section 162(m) of the Code; (b) “nonemployee directors” as
contemplated by Rule 16b-3 under the Exchange Act; and (c) “independent
directors” as contemplated by the listing requirements for any stock exchange on
which Shares are listed. The Board may delegate the responsibility for
administering the Plan with respect to designated classes of eligible
Participants to different committees consisting of two or more members of the
Board, subject to such limitations as the Board or the Plan Administrator deems
appropriate. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with Applicable Laws, the Board may authorize one or more senior executive
officers of the Company to grant Awards to designated classes of eligible
employees within the limits prescribed by the Board.

 

 
(b)
Powers of the Administrator. Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
such Committee, the Administrator will have the authority, in its discretion:



(i)     to determine the Fair Market Value;


(ii)    to select the Service Providers to whom Awards may be granted hereunder;


(iii)   to determine the number of Shares to be covered by each Award granted
hereunder;


 
6

--------------------------------------------------------------------------------

 
 
(iv)    to approve forms of agreement for use under the Plan;


(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;


(vi)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan, including the right to construe disputed or doubtful Plan
and Award provisions;


(vii)   to prescribe, amend and rescind rules and regulations relating to the
Plan;


(viii)          to modify or amend each Award (subject to Section 17(c)),
including the discretionary authority to extend the post-termination
exercisability period of Awards, to the extent that such period can be extended
without causing an award to become subject to Code Section 409A;


(ix)    to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 14;


(x)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator; and


(xi)    to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)   Effect of Administrator's Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards. Any decision or action taken or to be taken by
the Administrator, arising out of or in connection with the construction,
administration, interpretation and effect of the Plan and of its rules and
regulations, shall, to the maximum extent permitted by applicable law, be within
its absolute discretion (except as otherwise specifically provided herein) and
shall be final, binding and conclusive upon the Company, all Participants and
any person claiming under or through any Participant.
 
5.
Eligibility. NSOs, Restricted Stock, Restricted Stock Units, SARs, Performance
Units and Performance Shares may be granted to Service Providers. ISOs may be
granted only to Employees.

 
 
7

--------------------------------------------------------------------------------

 
 
6. 
Stock Options.



(a)    Grants. Subject to the terms and provisions of the Plan, Options may be
granted to Service Providers at any time as determined by the Administrator in
its sole discretion. For purposes of the foregoing sentence, Service Providers
shall include prospective employees or consultants to whom options are granted
in connection with written offers of employment or engagement of services,
respectively, with the Company; provided that no option granted to a prospective
employee or consultant may be exercised prior to the commencement of employment
or services with the Company. The Administrator may grant ISOs, NSOs or any
combination of the two.


(b)    Limitations. Each Option will be designated in the Award Agreement as
either an ISO or an NSO. Notwithstanding such designation, to the extent that
the aggregate Fair Market Value of the Shares with respect to which ISOs are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), Options will be treated as NSOs. For
purposes of this Section 6(a), ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.


(c)    Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be no less than the Fair Market Value per
Share on the Grant Date, except that in the case of an ISO granted to a Ten
Percent Owner, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the Grant Date.


(d)    Term of Options. The term of each Option will be stated in the Award
Agreement. Unless terminated sooner in accordance with the remaining provisions
of this Section 6, each Option shall expire either five (5) years after the
Grant Date, or after a shorter term as may be fixed by the Board.
 
(e)    Exercise Date. Each Award Agreement shall specify how and when shares
covered by a Stock Option may be purchased. The Award Agreement may specify
waiting periods, the dates on which Options become exercisable or “vested” and,
subject to the termination provisions of this section, exercise periods. The
Administrator may accelerate the exercisability of any Option or portion
thereof.
 
(f)    Exercise of Option. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement. An
Option may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives: (i) notice of exercise (in such form as the
Administrator specify from time to time) from the person entitled to exercise
the Option, and (ii) full payment for the Shares with respect to which the
Option is exercised (together with an applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan (together with
an applicable withholding taxes). Shares issued upon exercise of an Option will
be issued in the name of the Participant or, if requested by the Participant, in
the name of the Participant and his or her spouse. Until the Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an ISO, the Administrator will determine the acceptable form of
consideration at the time of grant. Such consideration may consist entirely of:
 
(i)     cash;


(ii)    check;


(iii)   to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, a promissory note;


(iv)    other Shares, provided Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised;


(v)     to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, consideration received by the Company under a cashless exercise program;


(vi)    any combination of the foregoing methods of payment; or


(vii)   such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


(h)    Termination of Options. An Option may terminate prior to the end of the
term specified in an Award Agreement as follows:
 
(i)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant's death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant's termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will be forfeited and revert to the Plan. If after
termination the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will be forfeited and revert to the Plan.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant's Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant's termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will be
forfeited and revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will be forfeited and revert to
the Plan.


(iii)   Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant's death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant's designated beneficiary, provided such
beneficiary has been designated prior to Participant's death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant's estate or by the person(s) to whom the
Option is transferred pursuant to the Participant's will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant's death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will be
forfeited and revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will be forfeited and revert to the Plan.
 
7. 
Restricted Stock.

 
(a)    Grant. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.


(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)    Transferability. Except as provided in this Section, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.


(d)    Period of Restriction. The Administrator, in its sole discretion, may
impose such conditions on the vesting of Shares of Restricted Stock as it may
deem advisable or appropriate, including but not limited to, achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Administrator in its
discretion. All restrictions imposed on Restricted Stock shall lapse and the
Period of Restriction shall end upon the satisfaction of vesting conditions
imposed by the Administrator. The Administrator may, in its discretion, also
provide for such complete or partial exceptions to an employment restriction as
it deems equitable.


(e)    Removal of Restrictions. Except as otherwise provided in this Section,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.


(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.


(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator determines otherwise. If any such dividends or distributions
are paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.


(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will be
forfeited and revert to the Company and again will become available for grant
under the Plan.


8. 
Restricted Stock Units.

 
(a)    Grant. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Restricted Stock
Units to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)    Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion. The Administrator will determine the other
terms, conditions, and restrictions related to the grant, including the number
of Restricted Stock Units and the form of payout, which, subject to Section
8(d), may be left to the discretion of the Administrator.


(c)    Earning Restricted Stock Units. Upon satisfaction of the applicable
vesting conditions, the Participant shall be entitled to receive a payout at
such time as the Administrator determines. At any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.


(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement. The Administrator, in its
sole discretion, may pay earned Restricted Stock Units in cash, Shares, or a
combination thereof. Restricted Stock Units that are fully paid in cash will not
reduce the number of Shares available for issuance under the Plan.


(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company.


9. 
Stock Appreciation Rights.



(a)    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.


(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider.


(c)    Exercise Price and Other Terms. The per Share exercise price for the
exercise of an SAR will be no less than the Fair Market Value per Share on the
Grant Date. The Administrator, subject to the provisions of the Plan, will have
complete discretion to determine the other terms and conditions of SARs granted
under the Plan.


(d)    Award Agreement. Each SAR grant will be evidenced by an Award Agreement
that will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)    Expiration of SARs. An SAR granted under the Plan will expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement.


(f)    Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:


(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


(ii)    The number of Shares with respect to which the SAR is exercised.


(g)    Form of Payment. At the discretion of the Administrator, the payment upon
SAR exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


10.
Performance Units and Performance Shares.

 
(a)    Grant of Performance Units and Performance Shares. Performance Units or
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.


(b)    Value of Performance Units and Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the Grant
Date. Each Performance Share will have an initial value equal to the Fair Market
Value of a Share on the Grant Date.


(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Service Providers. The time period during which the performance objectives or
other vesting provisions must be met will be called the “Performance Period.”
Each Award of Performance Units or Performance Shares will be evidenced by an
Award Agreement that will specify the Performance Period, and such other terms
and conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.


(d)    Earning of Performance Units and Shares. After the applicable Performance
Period has ended, the holder of Performance Units or Performance Shares will be
entitled to receive a payout of the number of Performance Units or Performance
Shares earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding performance objectives or
other vesting provisions have been achieved.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)    Form and Timing of Payment of Performance Units or Shares. Payment of
earned Performance Units or Performance Shares will be made as soon as
practicable after the expiration of the applicable Performance Period. The
Administrator, in its sole discretion, may pay earned Performance Units and
Performance Shares in the form of cash, in Shares (which have an aggregate Fair
Market Value equal to the value of the earned Performance Units or Performance
Shares at the close of the applicable Performance Period) or in a combination
thereof.


(f)    Cancellation of Performance Units and Performance Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units or
Performance Shares will be forfeited to the Company, and again will be available
for grant under the Plan.


11.
Leaves of Absence/Transfer Between Locations.




 
Unless the Administrator provides otherwise or as required by Applicable Law,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence. An Employee will not cease to be an Employee in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary. For purposes
of ISOs, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the ninety-first (91st) day of such
leave any ISO held by the Participant will cease to be treated as an ISO and
will be treated for tax purposes as an NSO.



12.
Transferability of Awards.




 
Unless determined otherwise by the Administrator, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.



13. 
Adjustments; Dissolution or Liquidation; Merger or Change in Control.


(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, the numerical Share limit in
Section 3.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.


(c)    Change in Control. In the event of a merger or Change in Control, any or
all outstanding Awards may be assumed or replaced by the successor corporation,
which assumption or replacement shall be binding on all Participants. In the
alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
The successor corporation may also issue, in place of outstanding Shares of the
Company held by the Participant, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Participant.


In the event that the successor corporation does not assume or substitute for
the Award, unless the Administrator provides otherwise, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and SARs, including Shares as to which such Awards would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Shares and Performance
Units, all Performance Goals or other vesting criteria will be deemed achieved
at target levels and all other terms and conditions met. In addition, if an
Option or SAR is not assumed or substituted in the event of a Change in Control,
the Administrator will notify the Participant in writing or electronically that
the Option or SAR will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or SAR will terminate upon
the expiration of such period.


For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of an SAR upon the exercise of which the Administrator
determines to pay cash or a Performance Share or Performance Unit which the
Administrator can determine to pay in cash, the fair market value of the
consideration received in the merger or Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or SAR or upon the payout of a
Restricted Stock Unit, Performance Share or Performance Unit, for each Share
subject to such Award (or in the case of Restricted Stock Units and Performance
Units, the number of implied shares determined by dividing the value of the
Restricted Stock Units and Performance Units, as applicable, by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.
 
 
15

--------------------------------------------------------------------------------

 
 

 
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant's consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation's post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 
14. 
Tax Withholding.



(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant's FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).


(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, or (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld.
The amount of the withholding requirement will be deemed to include any amount
which the Administrator agrees may be withheld at the time the election is made.
The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.


15.
No Effect on Employment or Service.

   

 
Neither the Plan nor any Award will confer upon a Participant any right with
respect to continuing the Participant's relationship as a Service Provider with
the Company, nor will they interfere in any way with the Participant's right or
the Company's right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.

 
 
16

--------------------------------------------------------------------------------

 


16. 
Term of Plan.

 

 
The Plan was adopted by the Board on February 7, 2007. The Plan shall become
effective upon approval by stockholders of the Company, consistent with
applicable laws. The Plan will terminate ten years following the earlier of
(i) the date it was adopted by the Board or (ii) the date it became effective
upon approval by stockholders of the Company, unless sooner terminated by the
Board pursuant to Section 17.

 
17. 
Amendment and Termination of the Plan.

 
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.


(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.


(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.


18. 
Conditions Upon Issuance of Shares.

 
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.


(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


19. 
Inability to Obtain Authority.




 
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority will not have been obtained.



20.
Repricing Prohibited; Exchange And Buyout Of Awards. The repricing of Options or
SARs is prohibited without prior stockholder approval. The Administrator may
authorize the Company, with prior stockholder approval and the consent of the
respective Participants, to issue new Option or SAR Awards in exchange for the
surrender and cancellation of any or all outstanding Awards. The Administrator
may at any time buy from a Participant an Option previously granted with payment
in cash, Shares or other consideration, based on such terms and conditions as
the Administrator and the Participant shall agree.

 
 
17

--------------------------------------------------------------------------------

 
 
21.
Governing Law. The Plan and all Agreements shall be construed in accordance with
and governed by the laws of the State of Delaware.



22.
Effective Date. The Plan’s effective date is the date on which it is adopted by
the Board, so long as it is approved by the Company’s shareholders at any time
within 12 months of such adoption.



 
18

--------------------------------------------------------------------------------

 



